Citation Nr: 0123313	
Decision Date: 09/25/01    Archive Date: 10/02/01	

DOCKET NO.  01-05 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), with sleep disturbance and nervousness.

2.  Entitlement to service connection for a respiratory 
disorder, to include asbestosis.  


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service with the U.S. Navy from May 
1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which, in part, denied service 
connection for a psychiatric disorder and a respiratory 
disorder. 

The veteran also appealed that part of the November 2000 RO 
decision that denied service connection for a nerve condition 
and a skin disorder, to include as due to exposure to 
herbicides.  After the issuance of a statement of the case, 
the veteran submitted a timely substantive appeal, wherein he 
perfected the appeal of the issues of service connection for 
a sleep problem, PTSD, a nervous condition, and a breathing 
problem.  The veteran did not perfect his appeal of the 
claims for service connection for a skin disorder or a nerve 
condition (other than a nervous disorder, which is part of 
his claim of service connection for a psychiatric disorder-
see below).  As the veteran has not submitted any statement 
that can reasonably be construed timely substantive appeal of 
these latter issues, and has not submitted any subsequent 
correspondence referring to a skin disorder or a nerve 
condition (other than a symptom of a psychiatric disorder), 
these claims are not in appellate status.   See 38 C.F.R. § 
20.302 (2000).  There is no issue of timelines of a 
substantive appeal, as the veteran has submitted no 
subsequent correspondence referring to these issues.  
Accordingly, the portions of the November 2000 rating 
decision denying service connection for a skin disorder and a 
nerve disorder (other than a symptom of a psychiatric 
disorder) is final, and these matters will not be adjudicated 
herein.  See Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).

While the RO labeled as separate issues the veteran's claims 
for service connection for PTSD, a nervous condition, and 
sleep problems, the Board has considered these issues all 
under a general heading of a service connection claim for an 
acquired psychiatric disorder.  In asserting these claims, 
the veteran has argued that his nervousness and problems 
sleeping are symptoms of a psychiatric disability.  Under 
these circumstances, the Board finds that the issue should be 
styled as service connection for an acquired psychiatric 
disorder, to include PTSD, with sleep disturbance and 
nervousness.

The Board notes that the veteran requested and was scheduled 
for a Travel Board hearing at the RO in August 2001, but that 
he failed to report for that hearing.  As he has not provided 
cause for his failure to appear or requested another hearing, 
the veteran's hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.702(d)(e) (2000).

The issue of service connection for a respiratory disorder, 
to include asbestosis, is addressed in the remand appended to 
this decision.


FINDINGS OF FACT

1.  All evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained, the 
veteran has been advised of the evidence necessary to 
substantiate his claim, and there remains no evidence 
identified by the veteran which is uncollected for review.

2.  There is no competent evidence of a diagnosis of PTSD at 
any time during or after service, and there is no competent 
evidence of a nexus between depression or dysthymia, which 
were first shown approximately 25 years after service, and 
any incident of active duty.


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, with sleep 
problems and nervousness, was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2000); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified as amended to 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter:  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  It eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
redefined the obligations of VA with respect to the duty to 
assist, to include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

The Board finds that the RO fulfilled its duty to assist the 
veteran as required in the VCAA and implementing regulations.  
The RO notified the veteran of what evidence was needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  All known available private and VA 
medical records have been collected for review.  The veteran 
has not identified any pertinent evidence that has not 
already been collected for review by VA.  

The Board notes that VCAA's duty to assist provides that VA 
shall treat an examination or medical opinion as being 
necessary to make a decision if the evidence of record before 
VA, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of disability, 
and (2) indicates that the disability or symptoms may be 
associated with the claimant's active military service.  
While the Board finds that there is competent evidence of 
psychiatric diagnoses, such not demonstrated until 
approximately 25 years after the veteran was separated from 
service.  A significant amount of clinical evidence on file, 
including records of hospitalizations, fails to identify or 
even suggest that a psychiatric disorder is causally linked 
in any way to service.  Under such circumstances, the Board 
finds that there is no duty to obtain a nexus examination and 
opinion.  The Board has also considered the veteran's 
contentions regarding his alleged in-service stressors but, 
in the absence of any competent evidence of a diagnosis of 
PTSD, there is no further duty to provide stressor 
development.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist found in the VCAA 
and its implementing regulations.  

Law and Regulation:  Service connection may be established 
for disabilities resulting from disease or injury incurred in 
line of duty during active military service.  38 U.S.C.A. 
§ 1110.  Service connection may also be granted for certain 
specified diseases, including psychoses, which became 
manifest to a compensable degree within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that evidence pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b)

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).
Acquired Psychiatric Disorder, Including PTSD:  Service 
personnel records do not show that the veteran had combat 
service.  The service medical records contain no complaint, 
finding, treatment or diagnosis for any form of acquired 
psychiatric disorder or for symptoms of nervousness or 
sleeplessness.  There is a notation that the veteran was 
provided a service physical examination in August 1969 and 
that the result was that he was physically qualified for 
transfer.  The physical examination for service separation in 
May 1971 noted that the veteran was psychiatrically normal.  

The veteran's initial series of service connection claims, 
received in May 1971, did not include a claim regarding a 
psychiatric disability.

In May 1995, the veteran was admitted to a private medical 
facility with an admission diagnosis of severe alcohol 
dependence.  After three years of sobriety, he had recently 
begun drinking again and was seeking assistance in quitting.  
He was provided a psychological evaluation, including a 
series of psychological tests.  He had graduated high school, 
attended university for one year, and had received training 
as a locksmith.  He was currently self-employed as a 
locksmith but had in the past worked in security and for nine 
years with Texaco.  He had also worked as a cook.  It was 
noted that he had previously been diagnosed with gastritis 
and hypertension, "which have been aggravated by his chemical 
use."  He denied sustaining any head injuries or experiencing 
any loss of consciousness, seizures, dizziness, or frequent 
headaches.  He reported that he initially had contact with a 
mental health professional after service, one time only, and 
that all who served were required to undergo such evaluation.  
He denied any subjective feelings of depression, suicidal 
ideation, or difficulty with his temper.  He acknowledged 
easy irritability related to his wife only.  He indicated 
that he generally fell asleep quickly but estimated that he 
might need as much as 30 minutes to fall asleep at times.  He 
admitted that he sometimes awoke three times nightly and had 
difficulty returning to sleep.  He denied visual or auditory 
hallucinations, difficulty concentrating, or problems 
understanding people.  The veteran's MMPI-2 "fake bad" scale 
was elevated more than four standard deviations above the 
norm.  Intellectual functioning tests placed the veteran in 
the borderline range of intellectual functioning.  It was 
noted that organic difficulties which the veteran experienced 
appeared related to his borderline intellectual functioning, 
which was related to fairly diffuse, borderline impairment.  
Other testing was indicative of substance abuse problems.  
Personality evaluation indicated clinical depression.  Other 
testing revealed a strong sense of emotional deprivation, 
perhaps related to problems with his ex-wife or social 
isolation.  A marital distress scale score was elevated.  The 
diagnostic impressions from this detailed evaluation for Axis 
I were alcohol dependence, major depressive disorder, and 
dysthymic disorder.  Borderline intellectual functioning and 
prominent use of projection and denial were noted for Axis 
II.  Psychosocial stressors were noted as conflict with ex-
wife.  These diagnoses were repeated in the discharge summary 
created from the veteran's seven-day admission to this 
private hospital.

A social history taken during the veteran's May 1995 private 
hospitalization noted a good ability and likelihood to 
participate in a mental health program.  He also showed a 
good ability to participate with peers and appeared to be 
very congenial and able to get along with others.

There are on file a considerable amount of VA outpatient 
treatment records from 1994 through 2000.  While these 
records reflect treatment for various physical problems, 
there is no complaint, finding, treatment or diagnosis for 
any form of acquired psychiatric disorder.

There is also on file records of the veteran's treatment at a 
private hospital in May 1999 for physical problems involving 
respiratory disability; however, these records also contain 
no complaint, finding, treatment or diagnosis for an acquired 
psychiatric disorder. 

A clear preponderance of the evidence of record is against 
the veteran's claim for service connection for an acquired 
psychiatric disorder, with symptoms of nervousness and 
sleeplessness, including PTSD.  The veteran had no 
psychiatric problems identified at any time during or for 
many years after active military service.  While the veteran 
has made a claim for service connection for PTSD and 
submitted a statement of stressors, the fact remains that 
there is a complete absence of any clinical diagnosis of PTSD 
on file.  The veteran is not competent to provide his own 
diagnosis of PTSD.  The veteran is not shown to have served 
in combat with the enemy so any stressors identified in 
conjunction with a clinical diagnosis of PTSD would have to 
be verified by independent means.  Absent a competent 
diagnosis, there is no need to inquire into the validity of 
the veteran's claimed stressors which he relates to military 
service.

In 1995, approximately 24 years after service separation, the 
veteran received diagnoses of alcohol dependence, major 
depressive disorder, and dysthymic disorder.  There was no 
diagnosis of PTSD or other anxiety disorder.  Additionally, 
the first competent clinical diagnoses of major depression 
and/or dysthymia, many years after service, are not related 
to any incident, injury or disease of active service.  Fairly 
extensive clinical records clearly relate these findings to 
events more current in the veteran's life.  Alcohol 
dependence, family problems, and other physical problems are 
noted as driving features in the veteran's psychiatric 
diagnoses.  No competent evidence associated with this 
admission or any other evidence on file shows or even tends 
to show that any psychiatric disorder is in any way causally 
related to any incident of military service some 24 years 
earlier.  In the absence of any evidence of an acquired 
psychiatric disorder being related to service, the veteran's 
claim for service connection for an acquired psychiatric 
disorder with symptoms of sleeplessness and nervousness must 
be denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, with nervousness and sleep 
disturbance, is denied.


                                                       


                                                             
REMAND

As noted above, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  In 
addition to eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, the new law 
redefines the obligations of VA with respect to the duty to 
assist, to include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  With respect to the claim of service 
connection for a respiratory disorder, to include asbestosis, 
the Board finds that the RO has not fulfilled its duty to 
assist the veteran as required in the VCAA and implementing 
regulations.  The relevant evidence is summarized below.

The service medical records contain show no respiratory 
disease.  A June 1969 chest X-ray was normal.  An August 1969 
physical examination found the veteran qualified for 
transfer.  The physical examination for separation in May 
1971, including a chest X-ray, noted that the lungs and chest 
were normal.  

VA outpatient treatment records commencing in September 1994 
reveal a chest X-ray with the impression of borderline 
cardiomegaly and nonspecific fibrosis.  A chest X-ray from 
June 1996 was interpreted as being normal.  An X-ray from 
June 1996 revealed a collapse of the right lower lobe with 
streaky infiltrate of the left base.  An X-ray study from 
July 1996 resulted in an impression of right lung base 
discoid atelectasis, cannot rule out minimal pneumonia.  An 
X-ray study from August 1997 resulted in an impression of 
nonspecific fibrosis.  The veteran was also provided with 
smoking cessation courses.  In July 1998, there was an 
assessment of bronchitis.  In April 2000, the diagnoses 
included asthma. 

In May 1999, 28 years after the veteran was separated from 
service, there are records of the veteran's private admission 
to a hospital with a chief complaint of shortness of breath.  
It was noted that he had a significant tobacco smoking 
history and that he was felt to have possible chronic 
obstructive pulmonary disease (COPD).  Review of previous X-
ray studies from 1998 and 1999 revealed evidence of an older 
granulomatous disease in the right midlung field.  The 
impression was that the veteran had significant dyspnea 
associated with audible wheezing consisting of possible 
reactive airway disease and/or COPD.  Pulmonary function 
studies were performed during this hospitalization and the 
interpretation was that the spirometry was within normal 
limits, although a mild obstructive ventilatory defect could 
not be ruled out. 

The veteran contends, in part, that he has asbestosis due to 
asbestos exposure during his Naval service.  There is no 
statute specifically dealing with asbestos and service 
connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988 a VA Circular on asbestos-related diseases set forth 
guidelines for review of asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual M21-1, part VI, para. 7.21 (January 31, 
1997) (M21-1).  Also, a recent opinion by the VA General 
Counsel discussed the provisions of M21-1 regarding asbestos 
claims and concluded, in part, that medical nexus evidence is 
needed to establish a well-grounded claim based on alleged 
in-service asbestos exposure.  See VAOPGCPREC 4-00.  The need 
for evidence of a nexus continues to apply despite the 
elimination of the well-grounded claim requirement.  The 
United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veterans Claims) (Court) 
has held that, as a general rule, to establish service 
connection for a disability, the evidence must show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service and, (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service department medical records indicate that the veteran 
served in the U. S. 
Navy from May 1969 to May 1971.  He alleges that he was 
exposed to asbestos while aboard ship, to include the USS 
Washington.  In McGinty, supra, the veteran was competent to 
testify as to the facts of his asbestos exposure though his 
testimony as to the cause of the disease was not competent 
evidence of causation because the determination of the cause 
of a disease is a medical matter.  Here, the veteran has not 
provided specific information regarding his alleged in-
service asbestos exposure and the service personnel records 
are incomplete, to include information regarding the nature 
of the veteran's duties while aboard ship.  Additional 
evidentiary development is required to determine the 
likelihood of exposure to asbestos during the veteran's 
period of service from May 1969 to May 1971. 

Thereafter, the RO must analyze the veteran's claim of 
entitlement to service connection for a respiratory disorder, 
to include asbestos-related disease under these 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  A 
number of medical principles are included.  The latency 
period for asbestos-related diseases varies from 10 to 45 or 
more years between first exposure and development of disease.  
M21-1, Part VI, 7.21(b)(2) (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id.  The clinical diagnosis of asbestosis requires a history 
of exposure and radiographic evidence of parenchymal lung 
disease.  M21-1, Part VI, 7.21(c).

In addition to the requirements of the VCAA, in asbestos-
related claims VA must follow development procedures 
applicable specifically to such claims.  The Court held in 
Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997), that the 
Board should have specifically referenced the DVB Circular 
and discussed compliance with its claim-development 
procedures.  In accordance with the specified procedures, the 
RO must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop the 
evidence as to whether there was pre-service and/or post- 
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).  Under 
the VA guidelines, the radiographic changes that would be 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a)(1), p. 7-IV-3 (January 
31, 1997).  As noted above, while a specific diagnosis of 
asbestosis is not apparent in the record, there is X-ray 
evidence in recent years of nonspecific fibrosis.  

The Board finds that a pulmonary examination should be 
conducted.  It is necessary that the physician review the 
veteran's claims file, including the service medical records, 
and provide an opinion as to the likelihood that any current 
asbestos-related disease that may be present is related to 
the veteran's military service rather than to civilian 
exposure.  Santiago v. Brown, 5 Vet. App. 288, 292 (1993).  
The physician must also opine whether it at least as likely 
as not that any other respiratory disorder that may be 
present began during or as the result of some incident of 
service.  If a determination is not possible, that should 
also be stated.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO contact the veteran and 
request that he provide all relevant 
information (name of ship(s) he served 
on, nature of his duties, etc.) 
pertaining to his alleged exposure to 
asbestos during service.  The RO should 
then obtain the veteran's service 
personnel records, ship logs, and any 
other relevant documents for the purpose 
of determining the nature of his duties 
and the likelihood of exposure to 
asbestos during the veteran's period of 
service from May 1969 to May 1971.

2.  The veteran should also be given an 
additional opportunity to identify all 
medical care providers, both Government 
and private, including physicians and 
institutions (clinics or hospitals) from 
which he has received examination or 
treatment for asbestos-related or other 
respiratory disease.  Upon receipt of all 
necessary authorizations, the RO should 
obtain copies of all available 
documentation from the medical providers 
identified by the veteran. 

3.  Upon completion of the foregoing, the 
RO should schedule the veteran for a VA 
pulmonary examination for the purpose of 
determining the nature and etiology of 
any respiratory disorders that may be 
present.  All indicated tests and studies 
should be performed, and all clinical 
findings should be reported in detail.  
It is mandatory that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  The 
examiner must state in the examination 
report whether  the claims file was 
reviewed.

On the basis of current examination 
findings, review of the file (including 
all radiographic reports), and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following questions posed by the 
Board.  The specific questions are as 
follows:

a.  Does the evidence of record, 
including findings on current 
radiographic studies, demonstrate the 
presence of asbestos-related pulmonary 
disease?

b.  If asbestosis or asbestos-related 
lung disease is found, is it more likely 
than not, as likely as not, or less 
likely than not that the asbestos 
exposure during the veteran's Naval 
service (assuming the accuracy of this 
history) would have been sufficient by 
itself to cause the current asbestos-
related disease?

Is it at least as likely as not that any 
other respiratory disorder that may be 
present began during or as the result of 
some incident of service? 

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully complied with 
and satisfied.

5.  After completion of the foregoing, 
the RO should readjudicate the issue of 
service connection for a respiratory 
disorder, to include asbestosis.  If the 
claim remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 


